MEMORANDUM **
Ana Lilia Pantoja-Adame petitions for review of a Board of Immigration Appeals (“BIA”) order denying her second motion to reopen.
The BIA did not abuse its discretion in denying petitioner’s second motion to reopen as numerically barred, and finding that the motion did not meet any of the regulatory exceptions to the time restrictions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted in part because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioner also challenges the decision of the BIA not to reopen proceedings under its sua sponte authority. This court lacks jurisdiction to review that claim. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Accordingly, respondent’s unopposed motion to dismiss for lack of jurisdiction is granted in part.
Petitioner’s motion for a stay of voluntary departure is denied because the stay motion was filed after expiration of the voluntary departure period. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004).
All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
*542PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.